375 U.S. 14 (1963)
IN RE JENISON.
No. 238.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MINNESOTA.
John S. Connolly for petitioner.
Walter F. Mondale, Attorney General of Minnesota, and Charles E. Houston, Solicitor General, for the State of Minnesota.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded to the Supreme Court of Minnesota for further consideration in light of Sherbert v. Verner, 374 U. S. 398.